                  Case 2:21-cv-00015-RSM Document 11 Filed 03/08/21 Page 1 of 4




 1                                                        HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     JKR, LLC, dba SERVICE LINEN SUPPLY,               NO. 2:21-CV-00015-RSM
10
                             Plaintiff,                ORDER GRANTING JOINT MOTION TO
11                                                     EXTEND DATE ON WHICH COMBINED
             v.                                        JOINT STATUS REPORT AND
12                                                     DISCOVERY PLAN MUST BE FILED
13   BOARD OF TRUSTEES OF THE SOUND
     RETIREMENT TRUST
14
     and
15
     SOUND RETIREMENT TRUST,
16

17                           Defendants.

18

19           This Court has considered Plaintiff JKR, LLC and Defendants Board of Trustees of the

20   Sound Retirement Trust and Sound Retirement Trust’s Joint Motion to Extend Date on Which

21   Combined Joint Status Report and Discovery Plan Must Be Filed, and the records and pleadings

22   on file. Having been fully advised in the matters, the Court HEREBY ORDERS that the

23   Parties’ Motion is GRANTED as follows:

24           A.       The Court FINDS that the Stipulating Parties have shown good cause to extend

25   the deadline to file the Combined Joint Status Report and Discovery Plan as Required by FRCP

26   26(f) and Local Civil Rule 26(f).


      ORDER GRANTING JOINT MOTION TO EXTEND DATE                      CAIRNCROSS & HEMPELMANN, P.S.
                                                                      ATTORNEYS AT LAW
      ON WHICH COMBINED JOINT STATUS REPORT AND                       524 Second Avenue, Suite 500
      DISCOVERY PLAN MUST BE FILED - 1                                Seattle, Washington 98104-2323
                                                                      office 206 587 0700 fax 206 587 2308
     {04162121.DOCX;1 }
                Case 2:21-cv-00015-RSM Document 11 Filed 03/08/21 Page 2 of 4




 1           B.       The Court ORDERS that the Combined Joint Status Report and Discovery Plan

 2   as Required by FRCP 26(f) and Local Civil Rule 26(f) must be filed be extended to April 21,

 3   2021.

 4           ORDERED this 8th day of March, 2021.

 5

 6

 7
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12
     Presented by:
13

14   CAIRNCROSS & HEMPELMANN, P.S.

15   /s/ Ana-Maria Popp
     Ana-Maria Popp, WSBA No. 39614
16   E-mail: apopp@cairncross.com
     524 Second Avenue, Suite 500
17   Seattle, WA 98104-2323
18   Telephone: (206) 587-0700
     Facsimile: (206) 587-2308
19   Attorneys for Plaintiff

20   OFFIT KURMAN
21   /s/ Scott Kamins
22   Scott Kamins, Admitted Pro Hac Vice
     E-mail: kamins@offitkurman.com
23   8171 Maple Lawn Blvd.,
     Suite 200 Maple Lawn, MD 20759
24   Telephone: (301) 575-0347
     Facsimile: (301) 575-0335
25
     Attorneys for Plaintiff
26
     BARLOW, COUGHRAN, MORALES, & JOSEPHSON, P.S.

      ORDER GRANTING JOINT MOTION TO EXTEND DATE                     CAIRNCROSS & HEMPELMANN, P.S.
                                                                     ATTORNEYS AT LAW
      ON WHICH COMBINED JOINT STATUS REPORT AND                      524 Second Avenue, Suite 500
      DISCOVERY PLAN MUST BE FILED - 2                               Seattle, Washington 98104-2323
                                                                     office 206 587 0700 fax 206 587 2308
     {04162121.DOCX;1 }
                Case 2:21-cv-00015-RSM Document 11 Filed 03/08/21 Page 3 of 4




 1
     /s/ Douglas M. Lash
 2   Douglas M. Lash, WSBA No. 48531
     E-mail: douglasl@bcmjlaw.com
 3
     Barlow Coughran Morales & Josephson, P.S.
 4   1325 Fourth Avenue, Suite 910
     Seattle WA 98101
 5   Telephone: (206) 674-5208
     Facsimile: (206) 224-9820
 6   Attorneys for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING JOINT MOTION TO EXTEND DATE            CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
      ON WHICH COMBINED JOINT STATUS REPORT AND             524 Second Avenue, Suite 500
      DISCOVERY PLAN MUST BE FILED - 3                      Seattle, Washington 98104-2323
                                                            office 206 587 0700 fax 206 587 2308
     {04162121.DOCX;1 }
                Case 2:21-cv-00015-RSM Document 11 Filed 03/08/21 Page 4 of 4




 1                                         Certificate of Service

 2           I, Ana-Maria Popp, certify under penalty of perjury of the laws of the State of

 3   Washington that on March 8, 2021, I electronically filed this document entitled (PROPOSED)

 4   ORDER GRANTING JOINT MOTION TO EXTEND DATE ON WHICH COMBINED JOINT

 5   STATUS REPORT AND DISCOVERY PLAN MUST BE FILED using the CM/ECF system

 6   which will send notification of such filing to the following persons:

 7           Douglas M. Lash
             douglasl@bcmjlaw.com, jodiw@bcmjlaw.com, reneec@bcmjlaw.com
 8
             Scott Kamins
 9           skamins@offitkurman.com
             [Service list of names / addresses]
10
             DATED this 4th day of March, 2021, at Seattle, Washington.
11

12
                                                    /s/ Ana-Maria Popp
13                                                 Ana-Maria Popp
                                                   CAIRNCROSS & HEMPELMANN, P.S.
14
                                                   524 Second Avenue, Suite 500
15                                                 Seattle, WA 98104-2323
                                                   Telephone: (206) 587-0700
16                                                 Facsimile: (206) 587-2308
                                                   E-mail: apopp@cairncross.com
17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING JOINT MOTION TO EXTEND DATE                        CAIRNCROSS & HEMPELMANN, P.S.
                                                                        ATTORNEYS AT LAW
      ON WHICH COMBINED JOINT STATUS REPORT AND                         524 Second Avenue, Suite 500
      DISCOVERY PLAN MUST BE FILED - 4                                  Seattle, Washington 98104-2323
                                                                        office 206 587 0700 fax 206 587 2308
     {04162121.DOCX;1 }
